20200117
                                                                                FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                         NOVEMBER 19, 2020
                                                                      STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2020 ND 244

State of North Dakota,                                Plaintiff and Appellee
     v.
Warren James Wilkinson, Sr.,                       Defendant and Appellant



                               No. 20200117

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable John A. Thelen, Judge.

AFFIRMED.

Per Curiam.

Andrew C. Eyre, Assistant State’s Attorney, Grand Forks, N.D., for plaintiff
and appellee; submitted on brief.

Laura C. Ringsak, Bismarck, N.D., for defendant and appellant; submitted on
brief.
                              State v. Wilkinson
                                 No. 20200117

Per Curiam.

[¶1] Warren Wilkinson appeals from a criminal judgment entered after a jury
convicted him of gross sexual imposition. He argues the evidence presented at
trial is insufficient to support the jury’s verdict. After reviewing the record, we
conclude substantial evidence supports the verdict. We summarily affirm
under N.D.R.App.P. 35.1(a)(3).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1